IN THE SUPREME COURT OF THE STATE OF NEVADA


                JEFFREY ALLEN REED,                                      No. 82575
                                  Appellant,
                             vs.
                ALECIA ANN REED, N/K/A ALECIA                             FILE
                ANN DRAPER; AND ALECIA ANN
                DRAPER, AS CONSERVATOR OF                                 JAN 2 8   2022
                EMILY REED,                                                      A. DROWN
                                                                                PR C U
                                  Res • ondents.
                                                                           DEPUTY CLERK




                                      ORDER DISMISSING APPEAL
                             This is an appeal frorn a postjudgment order setting child
                support and reducing child support arrears to judgment. Eighth Judicial
                District Court, Family Court Division, Clark County; T. Arthur Ritchie, Jr.,
                Judge.
                             Respondent Alecia Ann Reed has filed a motion to dismiss the
                appeal and for sanctions based on appellant's repeated failures to adhere to
                this court's rules of procedure and appellant's failure to submit an
                appropriate appendix. The motion was served electronically on appellant's
                counsel on December 20, 2021. To date, appellant has not responded to the
                motion.
                             This appeal was docketed on March 3, 2021. Appellant failed
                to timely file the docketing statement. When appellant did finally submit
                the docketing statement for filing, it was rejected because it did not contain
                the required documents. Thereafter, appellant filed a compliant docketing
SUPREME COURT
     OF
                statement. Appellant has twice attempted to file a transcript request form
   NEVADA

( 0) 1947A
                                                                             2.2-0
                        and both times, the submitted document was rejected as nonconforming. To
                        date, appellant has failed to file a transcript request form as required by
                        NRAP 9. Appellant obtained a 90-day extension of time to file the opening
                        brief and appendix and requested a second 45-day extension, which this
                        court denied for lack of cause. Subsequently, appellant filed the opening
                        brief and appendix and, upon review of the appendix, this court confirms
                        that the problems listed by respondent do create difficulties in referring to
                        the appendix. The appendix contains non-conforming copies of trial
                        exhibits, the bates-stamp numbers are inconsistent with the trial court
                        record and make cross-referencing the citations difficult, certain documents
                        that are relevant to the appeal are not included, the index of documents
                        does not conform to the actual documents, and citations in the brief do not
                        correlate with documents in the appendix.
                                    The failure of a party to comply with this court's orders and
                        rules of procedure deprives the parties of a prompt resolution of their case.
                        See Dougan v. Gustaveson, 108 Nev. 517, 523, 835 P.2d 795, 799 (1992)
                        (recognizing this court's commitment to the proposition that "justice
                        delayed is justice denied"). Consequently, this court has declared in the
                        Nevada Rules of Appellate Procedure that the failure to pay the filing fee,
                        or to file a case appeal statement, docketing statement, transcript request
                        form, transcripts, or briefs in a timely manner, may be grounds for the
                        imposition of sanctions, including dismissal of an appeal. See NRAP 3(a);
                        NRAP 9(a)(3); NRAP 13(b); NRAP 14(c). Additionally, appellant has
                        failed to respond in any way to respondent's allegations. This court has
                        generally recognized that failure to oppose a motion may constitute a
                        concession that the motion is meritorious. See Spencer v. Klementi, 136

SUPREME COURT
        OF
     NEVADA


(0) 1947A    441gEkl.
                Nev., Adv. Op. 35, 466 P.3d 1241, 1249 (2020). Accordingly, the motion to
                dismiss is granted, and this court
                            ORDERS this appeal DISMISSED.'



                                                     „Po         , J.
                                        Haraesty


                       A14/.7.4.4          J.
                Stiglich                                   Herndon




                cc:   Hon. T. Arthur Ritchie, Jr., District Judge, Family Court Division
                      Israel Kunin, Settlement Judge
                      Roberts Stoffel Family Law Group
                      La Luzerne Law
                      Brennan Law Firm
                      Eighth District Court Clerk




                      'Respondent's request for additional sanctions is denied.
                Respondent's motion for an extension of time to file the answering brief is
                granted. The answering brief, errata, and appendix were filed on January
SUPREME COURT   10 and 11, 2022.
        OF
     NEVADA


(0) I947A